UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                            ____________

                            No. 96-60697
                            ____________


          AVONDALE INDUSTRIES, INC,


                               Petitioner,

          versus


          DIRECTOR, OFFICE OF WORKERS COMPENSATION
          PROGRAMS, UNITED STATES DEPARTMENT OF LABOR
          AND ROBERT L. COLLINS,


                               Respondents.



           Petition for Review of an Order of the
              United States Department of Labor
                            (95-0496)


                         August 19, 1997
Before JONES, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Avondale Industries appeals the order of the Department of

Labor, Benefits Review Board, which affirmed an Administrative Law

Judge’s grant of attorney’s fees to claimant Robert L. Collins,

pursuant to the Longshore and Harbor Workers’ Compensation Act, 33



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
U.S.C. § 901 et seq. (“LHWCA”). After an accident, Avondale agreed

to pay Collins disability compensation for his temporary, total

disability.          Collins   brought    this    action    alleging       that   his

disability was permanent, not temporary; Avondale countered that

Collins’s injury was temporary, or in the alternative, that he was

not totally disabled and could return to work.               The ALJ found that

Collins was indeed totally disabled, but that his disability was

indeed temporary.       Therefore Collins maintained the same amount of

benefits from Avondale as before he brought the claim.                      The ALJ

also awarded Collins attorney’s fees.             Avondale appealed the ALJ’s

decision to the Department of Labor’s Benefits Review Board.                      The

case was affirmed by default, because the Board did not issue an

opinion      within   one   year   of    the    appeal.     Upon     the    implicit

affirmance of the Board, the case immediately became ripe for

review before this court.          Donaldson v. Coastal Marine Contracting

Corp. Ins. Co. of N. Am., 116 F.3d 1449, 1450 (11th Cir. 1997); 33

U.S.C. § 921(c).

      We review a decision of the Benefits Review Board using “the

same standard the Board applies to review a decision of the ALJ:

whether the decision is supported by substantial evidence and is in

accordance with law.”          SGS Control Servs. v. Director, Office of

Worker's Compensation Programs, U.S. Dep't of Labor, 86 F.3d 438,

440   (5th    Cir.    1996);   however,    we    do   not   accord    any    special

deference to the Board’s interpretation of the LHWCA.                        Potomac


                                         -2-
Electric Power   Co. v. Director, OWCP, 449 U.S. 268, 278 n.18, 101

S. Ct. 509, 514 n.18, 66    L. Ed. 2d 446 (1980).

       This case presents a straightforward question: is Collins

entitled to attorney’s fees for the successful defense of his

current level of benefits under the LHWCA?

       Section 28(b) of LHWCA provides for an award of attorney's

fees    when “the employer tenders partial compensation but refuses

to pay the total amount claimed by the claimant, and the claimant

uses the services of an attorney to successfully recover the total

amount claimed.” Savannah       Mach. & Shipyard Co. v. Director, 642

F.2d 887, 889 (5th Cir. 1981).      Section 28(b) states, in part:

       If the employer or carrier pays or tenders payment of
       compensation without an award pursuant to section 914(a)
       and (b) of this title, and thereafter a controversy
       develops over the amount of additional compensation, if
       any, to which the employee may be entitled, the deputy
       commissioner or Board shall set the matter for an
       informal conference and following such conference the
       deputy commissioner or Board shall recommend in writing
       a disposition of the controversy. . . . If the claimant
       is successful in review proceedings before the Board or
       court in any such case an award may be made in favor of
       the claimant and against the employer or carrier for a
       reasonable attorney’s fee for claimants counsel . . . .

33 U.S.C. § 928(b). The statute authorizes attorney’s fees for the

cost of attaining the difference between the amount of damages the

employer has agreed to pay and the amount to which the claimant is

rightfully   entitled.     It   does   not   provide   for   an   award   of

attorney’s fees for defending counterclaims or for maintaining the

same level of benefits.    In this case, Avondale had agreed to pay


                                   -3-
Collins for temporary, total disability, and the ALJ found that

Collins was entitled to no more.     Therefore we find that Collins

was not successful in his claim for additional benefits under the

statute, and the ALJ erred as a matter of law in awarding them.

     We REVERSE the ruling of the Benefits Review Board and VACATE

the ALJ’s award of attorney’s fees.




                               -4-